Citation Nr: 0947842	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling, including entitlement to a rating higher 
than 10 percent prior to December 26, 2006.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Veteran and his wife appeared and gave testimony before 
the Board in August 2007.  A transcript of that hearing is of 
record.

At the Veteran's hearing, he raised the issues of entitlement 
to service connection for cervical and thoracic spine 
disabilities, a left shoulder disability, depression and 
gastroesophageal reflux disease.  It appears that these 
claims have been previously adjudicated, but are not here on 
appeal.  As such, they are referred to the RO for appropriate 
action to determine if the Veteran is requesting that the 
claims be reopened.

In a July 2007 rating decision, the RO increased the rating 
for the service-connected degenerative disc disease of the 
lumbar spine from 10 percent disabling to 40 percent 
disabling, effective from December 27, 2006.  Because the 
increase in the evaluation of the Veteran's back disability 
does not represent the maximum rating available for the 
condition, the Veteran's claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in June 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issues of entitlement to an increased rating for 
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling, entitlement to an increased rating for 
degenerative disc disease of the lumbar spine based upon 
extra-schedular consideration, and entitlement to total 
disability rating based on individual unemployability (TDIU) 
as a component of the Veteran's claims of entitlement to 
increased ratings are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has a left knee disability associated with 
his active service.

3.  Prior to December 26, 2006, the Veteran's back condition 
was manifest by a range of motion of 75 degrees of flexion, 
25 degrees of extension, 25 degrees of right lateral bending, 
20 degrees of left lateral bending, and 30 degrees of right 
and left lateral rotation.  There was increased pain on 
motion.  There was no additional limitation of motion after 
repetitive motion.  The Veteran was prescribed bed rest/ 
limited activities for four days in December 2004 due to his 
back condition.  

4.  Prior to December 26, 2006, the Veteran's back condition 
did not manifest forward flexion of the thoracolumbar spine 
of greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
prior 12 months.

5.  As first evidenced on December 26, 2006, the Veteran's 
back condition was manifest by a range of motion of the 
lumbar spine of 20 degrees of flexion and extension, 10 
degrees of right and left lateral bending, 10 degrees of 
right lateral rotation, and 20 degrees of left lateral 
rotation.  

6.  At no time has the Veteran's back condition been 
described as ankylosis nor has it caused incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

7.  The Veteran's low back disability has been productive of 
neurologic impairment of the right lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

8.  The Veteran's low back disability has been productive of 
neurologic impairment of the left lower extremity that 
results in disability analogous to moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  Criteria for a disability rating in excess of 10 percent 
for the orthopedic manifestations of degenerative disc 
disease of the lumbar spine, for the period prior to December 
26, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5242, 5243 (2009).

3.  Criteria for an evaluation in excess of 40 percent for 
the orthopedic manifestations of degenerative disc disease of 
the lumbar spine, for the period beginning December 26, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 
5243 (2009).

4.  Criteria for a separate 10 percent evaluation for right-
sided mild incomplete paralysis of the sciatic nerve have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2009).

5.  Criteria for a separate 20 percent evaluation for left-
sided moderate incomplete paralysis of the sciatic nerve have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset of this decision, the Board must consider VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, VA has the duty to notify and the duty 
to assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in January 2005 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished and, therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO obtained all 
pertinent VA treatment records and the Veteran submitted 
private treatment records from Drs. S.F., T.S., B., T.P., 
P.Z., and D.C.; Keesler Air Force Base Medical Center; Long 
Chiropractic; Gulf Coast Physical Therapy; Gulf Coast Medical 
Center; Physicians Care Plaza; Pain Treatment Center; Biloxi 
Region Medical Center; and Baptist Hospital.  The Veteran has 
not identified any other private records that should be 
obtained. Additionally, the Veteran provided testimony along 
with his wife a personal hearing held before the Board in 
August 2007.  

The Veteran was afforded VA medical examinations in February 
2005, December 2006, and July 2008.  The Board finds this 
examinations to be adequate for rating purposes 
notwithstanding the fact that the opinion sought regarding 
the left disability is not substantiated by appropriate 
rationale.  Because service connection for the left knee 
disability is granted herein, the Board finds that the 
inadequate medical opinion is not prejudicial to the Veteran 
and additional remand regarding the left knee claim would be 
unwarranted.  

In reviewing the record as a whole, the Board finds that the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Although the Veteran is not represented, he has 
provided adequate arguments on his own behalf to enable the 
Board to understand all of his contentions.  His testimony, 
along with that of his wife's, before the Board reflects his 
understanding of the claims before the Board and his desire 
to achieve the highest rating possible.  As such, the Board 
finds that no further notice or assistance is required to 
fulfill VA's duties under the VCAA and the Board will now 
turn to the merits of the claims here on appeal. 

II.  Service Connection


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
left knee disability.  He contends that his current left knee 
disability is due to his active service.  The service 
treatment records reveal that in August 1976 the Veteran was 
noted to have left knee abrasions from a motor vehicle 
accident.  In December 1976, the Veteran reported that his 
left knee ached.  In August 1977, the Veteran was reported to 
have abraded his left knee in a motor vehicle accident.  In 
October 1985, the Veteran reported pain in the left knee.  In 
December 1990, the Veteran was reported to have bilateral 
knee pain.  In October 1991, the Veteran complained of pain 
in both knees.  In December 1990 and April 1991, the Veteran 
was placed on a profile for torn meniscus of both knees.  
Upon examination at retirement from active service in March 
1992, the Veteran was not noted to have any lower extremity 
or musculoskeletal abnormalities.

In August 1992, the Veteran was afforded a VA joints 
examination.  He related having chronic knee pain and 
swelling.  X-ray examination of the Veteran's left knee did 
not reveal any evidence of bone injury.  After examination, 
the Veteran was diagnosed as having subjective complaints of 
polyarthritis/polyarthralgias with minimal significant 
abnormalities.

In a VA treatment note dated in February 2001, the Veteran 
was diagnosed as having bilateral knee pain with mild 
degenerative joint disease.  In a May 2001 VA treatment note, 
the Veteran's left knee was noted to show some squaring of 
the lateral tibial plateau consistent with early degenerative 
changes.  In a private treatment note dated in September 
2003, the Veteran was diagnosed as having osteoarthritis of 
both knees.  In October 2004, he was found to have 
degenerative joint disease of the knee.  The Veteran's 
treatment records do not include a medical opinion as to the 
origin of his left knee disability.

In a VA treatment note dated in June 2005, the Veteran was 
noted to have reported that he had experienced knee pain 
since 1976.  In a private treatment note dated in October 
2006, the Veteran was again diagnosed as having degenerative 
joint disease of the left knee.  X-rays performed in December 
2006 revealed mild degenerative changes of the left knee.

In December 2006, the Veteran was afforded a VA joints 
examination.  The examiner noted that the Veteran's service 
treatment records revealed that the Veteran complained of 
intermittent left knee pain in service.  After examination, 
the Veteran was diagnosed as having mild degenerative joint 
disease of the left knee.  The examiner rendered the opinion 
that it was less likely as not that the Veteran's left knee 
condition was related to the Veteran's active service or 
proximately due to the Veteran's right knee condition.  There 
is no rationale provided to support or even explain why the 
examiner rendered his opinion.

In July 2008, the Veteran was afforded another VA joints 
examination.  The Veteran reported that he injured his left 
knee in service when he was involved in a motor vehicle 
accident and again when he fell.  An X-ray was taken of the 
left knee and revealed minimal degenerative changes similar 
to those noted in 2006.  After examination, the diagnosis of 
degenerative arthritis of the left knee was rendered and the 
examiner noted that it was speculative whether the Veteran's 
current left knee disability presented as a consequence of 
the Veteran's in-service injury.  Unfortunately, the examiner 
did not elaborate on why he could not render a more exacting 
opinion.

In light of the evidence, the Board finds that entitlement to 
service connection for a left knee disability is warranted.  
The Veteran is currently diagnosed as having mild 
degenerative arthritis of the left knee, his service 
treatment records clearly show that he was treated on 
multiple occasions for complaints of a left knee condition, 
and the Veteran and his wife have provided credible testimony 
as to the fact that the Veteran has continuously experienced 
left knee pain since his in-service injuries.  The Board 
notes that the Veteran is competent to report his continuous 
left knee pain since service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Because the two medical opinions 
of record cannot be considered as positive or negative 
evidence as they are not supported by any rationale, the 
Board accepts the Veteran's contentions and grants service 
connection on the basis of a continuity of symptomatology.  
As such, service connection for left knee degenerative joint 
disease is granted.

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 


The Veteran seeks an increased evaluation for his service-
connected degenerative disc disease of the lumbar spine.  His 
back disability is currently rated as 10 percent disabling 
for the period prior to December 26, 2006, and 40 percent 
disabling beginning December 26, 2006, pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As 
such, the Board has considered the rating criteria contained 
in Diagnostic Code 5242 as well as all of the other relevant 
diagnostic codes as set out below in an attempt to find the 
highest possible rating to assign for all of the 
manifestations of the Veteran's low back disability.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.  
Diagnostic Code 5003 allows for ratings for degenerative 
arthritis established by x-ray findings.  Specifically, when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine, 
outlined above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

38 C.F.R. § 4.124a, Diagnostic Code 8520, provides ratings 
for paralysis of the sciatic nerve.  Specifically, mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran underwent a private X-ray examination of his 
spine in September 2003 which revealed vertebral bodies of 
normal volume.  The vertebral bodies were well-aligned and 
acute fracture and dislocation were not identified.  
Degenerative changes were evidenced with anterior osteophyte 
formation of the vertebral bodies.  There was mild scoliosis 
of the lumbar spine, noted as probably positional.  There was 
narrowing of the disk spaces, particularly at L3-4 and to 
lesser degree at L4-5 and L5-S1.  There was no spondylolysis 
or spondylolisthesis.  Hypertrophic facet joint disease was 
noted predominantly at L5-S1.

In private treatment notes from June 2004 to October 2004, 
the Veteran was reported to have complained of low back pain 
with pain radiating down the left leg.  In July 2004, the 
Veteran was noted to have normal bilateral lower extremity 
strengths.  He underwent a private X-ray examination in June 
2004 that revealed vertebral bodies that were normal in 
volume and aligned with no acute fracture or dislocation.  
Degenerative changes with anterior spurring of the vertebral 
body were noted.  Narrowing of the disc spaces was 
demonstrated, particularly at L3-L4 and L5-S1.  Mild 
scoliotic curvature of the lumbar spine and hypertrophic 
facet arthropathy predominating at L5-S1 were noted.  The 
posterior elements and sacroiliac joints were unremarkable.

In a private treatment note, dated in December 2004, the 
Veteran complained of an episode of severe back pain with 
radiating pain down the back of the left leg and tingling in 
the left foot.  The Veteran denied any bowel or bladder 
problems.  He underwent magnetic resonance imaging (MRI) scan 
of the lumbar spine which revealed multilevel degenerative 
disc disease at L2-3, L3-4, L4-5, and L5-S1 with herniated 
nucleus pulposus at all four levels.  The Veteran was 
prescribed bed rest/limited activities for 4 days in December 
2004 due to his back condition.  

In a private treatment note, dated in January 2005, the 
Veteran complained of back tenderness and spasm.  He was 
noted to have a range of motion of 80 degrees of flexion and 
20 degrees of extension.  Lower extremity strength was noted 
to be normal and bilateral deep tendon reflexes were 1 at the 
knees and 2 at the ankles.  There was a reduction of sharp 
sensations lateral to the left Achilles tendon and left great 
toe.  The Veteran was diagnosed as having chronic low back 
pain with left radicular symptoms and multilevel herniated 
nucleus pulposus.

In February 2005, the Veteran was afforded a VA orthopedic 
examination.  He reported that he had a longstanding problem 
with his back and indicated that he had seen two 
neurosurgeons in the prior week.  The Veteran indicated that 
he had chronic low back pain and that sitting, standing, 
kneeling, bending and twisting aggravate his back condition.  
He described pain and numbness that radiated into both legs 
to the feet on an intermittent basis.  The Veteran did not 
indicate any loss of bowel or bladder control.  Upon 
examination, no spasm was noted in the lower back but he had 
generalized tenderness to palpation.  Range of motion testing 
revealed that the Veteran had 75 degrees of flexion and 25 
degrees of extension.  He had 25 degrees of right lateral 
bending and 20 degrees of left lateral bending.  He had 30 
degrees of right and left lateral rotation.  There was 
increased pain on motion.  There was no additional limitation 
of motion after repetitive motion.  The Veteran was diagnosed 
as having degenerative disc disease of the lumbar spine and 
it was noted that a recent MRI scan of the lumbar spine 
showed multilevel degenerative disc disease and herniated 
nucleus pulposus.

In February 2005, the Veteran underwent a private examination 
for his neurological complaints associated with his back 
condition.  The Veteran was noted to report that he had pain 
in his low back that radiated down his legs and into the 
ankles.  He indicated that his pain was worse on the left 
side than the right side.  It was noted that the Veteran did 
not have significant leg pain associated with his lumbar 
spine condition and he was noted to have normal strength, 
sensation, reflexes, and gait, with no abnormal reflexes.  
Epidural steroid injections were administered.  From February 
2005 to May 2005, the Veteran participated in physical 
therapy for his back condition.  During this period of 
therapy the Veteran complained of back pain from mild to 
severe and indicated that he had numbness and tingling.

In April 2005, the Veteran underwent a private 
electromyography (EMG).  He complained of pain and numbness 
radiating to the left lower extremity with occasional 
radiation to the right lower extremity.  The left tibial 
motor nerve showed prolonged distal onset latency and the 
left superior peroneal anti-sensory nerve showed prolonged 
distal peak latency and decreased conduction velocity.  All 
remaining nerves were within normal limits.

In a private treatment note, dated in May 2005, the Veteran 
was diagnosed as having chronic low back pain.  The Veteran 
reported that he had no relief with physical therapy, the use 
of a pain specialist, or from the epidural injections.  The 
physician noted that a neurosurgeon indicated that they could 
not operate.  The physician indicated that the Veteran should 
continue his pain medications.

In May 2005, the Veteran was treated by a private 
chiropractor for pain in the low back radiating down into 
both legs.  In a June 2005 VA treatment note, the Veteran was 
noted to have complained that he had back pain since 1976.  
In a subsequent private treatment record, the Veteran was 
noted to be complaining of back pain with numbness and 
tingling in legs.  The Veteran was found to have chronic 
lumbar pain with radiculopathy.

In a private treatment note, dated in August 2005, the 
Veteran was diagnosed as having bilateral L5 radiculopathies 
based upon the abnormal results of a private EMG.  The 
process was noted to be moderate to severe on the left side 
and mild to moderate on the right side.

In December 2005, the Veteran underwent a VA computed 
tomography (CT) scan of the lumbar spine.  The scan revealed 
degenerative disk disease and spondylosis from L2 through S1 
most marked at L5-S1, with scoliosis to the right, disk 
bulging, and mild hypertrophy of the facet joints.  There was 
no significant spinal stenosis or evidence of disk 
herniation.  In June 2006, the Veteran underwent a private CT 
scan of the lumbar spine which revealed maintained height and 
alignment, advanced spondylosis in the lower lumbar spine 
with disc loss, osteophyte formation, and subchondral 
sclerosis most prominent at L2-L3, L4-L5, and L5-S1.  There 
was no facet fracture noted.  The Veteran was found not to 
have any acute fracture or subluxation of the lumbar spine.

In November 2006, the Veteran underwent a private MRI scan of 
the lumbar spine.  The examination revealed severe 
generalized degenerative disc disease of the lumbar spine 
with no herniation or stenosis.  That same month, the Veteran 
underwent a private lumbar epidural steroid injection for 
back pain.

On December 26, 2006, the Veteran was afforded a VA spine 
examination.  He indicated that he had never had any surgery 
on his back, that his condition had worsened with time, and 
that he had pain that radiated into the legs.  He reported 
that his back pain was chronic but that it flared up during 
rainy weather.  The examiner noted that the Veteran did not 
have any prescribed bed rest during the prior year.  Upon 
physical examination, the examiner noted that the Veteran was 
hesitant to move due to complaints of pain.  The Veteran had 
20 degrees of flexion and extension on repetitive motion 
testing.  He had 10 degrees of right and left lateral 
bending.  He had 10 degrees of right lateral rotation and 20 
degrees of left lateral rotation.  There was no additional 
limitation of motion of the back noted.  Reflexes and 
sensation were intact in the lower extremities.  The Veteran 
resisted the straight leg raising examination bilaterally due 
to complaints of back pain.  The examiner diagnosed the 
Veteran as having degenerative disc disease of the lumbar 
spine.

In July 2008, the Veteran was afforded a VA joints 
examination.  Neurological testing revealed 4+ out of 5 power 
in both lower extremities, knee jerks of 2, ankle jerks of 2, 
and plantar down going.  Lower extremity sensory was intact.

The Veteran's treatment records during the entire period on 
appeal reveal that the Veteran consistently complains of low 
back pain that radiates into the lower extremities with pain, 
numbness, and tingling.

A. Orthopedic Manifestations

Prior to December 26, 2006

In light of the evidence as outlined above, the Board finds 
that an evaluation in excess of 10 percent for the orthopedic 
manifestations of the Veteran's degenerative disc disease of 
the lumbar spine, for the period prior to December 26, 2006, 
is not warranted.  Prior to December 26, 2006, the evidence 
reveals that his back disability was manifest by a limited 
range of motion and pain, with 75 degrees of flexion, 25 
degrees of extension, 25 degrees of right lateral bending, 20 
degrees of left lateral bending, and 30 degrees of right and 
left lateral rotation.  There was increased pain on motion 
but no additional limitation of motion after repetitive 
motion.  The Board notes that the Veteran was prescribed bed 
rest/limited activities for only 4 days in December 2004 due 
to his back condition.  

Prior to December 26, 2006, the Veteran's back condition did 
not manifest forward flexion of the thoracolumbar spine of 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the prior 12 
months.  As such, the Board finds that an evaluation in 
excess of 10 percent disabling, for the period prior to 
December 26, 2006, for degenerative disc disease of the 
lumbar spine must be denied.

Beginning December 26, 2006

In carefully reviewing the evidence as set out above, the 
Board also finds that an evaluation in excess of 40 percent 
for the orthopedic manifestations of the Veteran's 
degenerative disc disease of the lumbar spine is not 
warranted.  Although the Board does not begin to suggest that 
the manifestations that were recorded at the December 26, 
2006, VA examination began that day, it is bound by the 
medical evidence when assigning ratings.  Because the first 
evidence of the Veteran meeting criteria for the higher 40 
percent rating appears in the December 26, 2006, VA 
examination report, this date has been assigned as the 
effective date for the staged rating assigned for the low 
back disability.

The evidence shows that as of December 26, 2006, the Veteran 
had a range of motion of the lumbar spine of 20 degrees of 
flexion and extension, 10 degrees of right and left lateral 
bending, 10 degrees of right lateral rotation, and 20 degrees 
of left lateral rotation.  His back disability did not 
manifest in any ankylosis or incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
As such, the Board finds that the Veteran's claim of 
entitlement to an evaluation in excess of 40 percent 
disabling for the orthopaedic manifestations of degenerative 
disc disease of the lumbar spine, for the period beginning 
December 26, 2006, must be denied.

B.  Neurological Manifestations

As pointed out above, VA is required to separately rate 
neurological manifestations of spine disorders under the 
general rating formula.  Thus, considering the evidence as 
outlined above, the Board finds that criteria for a separate 
10 percent rating, and no higher, is warranted for mild 
right-sided incomplete paralysis of the sciatic nerve, and a 
separate 20 percent rating, and no higher, for moderate left-
sided incomplete paralysis of the sciatic nerve, have been 
met.  

The Veteran complains of and has been diagnosed as having 
bilateral L5 radiculopathy, worse on the left.  The lower 
extremity symptoms are wholly sensory and have not manifest 
in atrophy, foot dangles and drops, absence of active 
movement possible of muscles below the knee, or weakening or 
loss of flexion of the knee.  A private treatment note dated 
in August 2005 indicates that the neurological conditions 
associated with the Veteran's back disability are mild on the 
right side and moderate on the left side.  These findings are 
supported by the clinical evidence of record and are 
consistent with the Veteran's complaints.  As such, the Board 
finds that separate evaluations for right-sided mild 
incomplete paralysis of the sciatic nerve and left-sided 
moderate incomplete paralysis of the sciatic nerve are 
appropriate.  This equates to the assignment of a separate 10 
percent rating for the right leg symptoms and a 20 percent 
rating for the left leg symptoms for all periods of time in 
question.  There is nothing in the record to suggest that 
higher ratings are warranted as there is no evidence of 
moderate symptomatology on the right nor moderately severe 
symptoms on the left.  Additionally, there is no evidence of 
the need for staged ratings with respect to the neurologic 
manifestations of the Veteran's back disability.

C.  Extra-Schedular Considerations

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The Court clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Board points out at this juncture that it is remanding 
that portion of the Veteran's claim that specifically 
contends that he is unemployable because of service-connected 
disabilities.  That action, however, does not preclude the 
Board's need to consider entitlement to a higher rating under 
Section 3.321.  See Kellar v. Brown, 6 Vet. App. 157, 162 
(1994) (an extra-schedular rating under § 3.321(b)(1) is not 
inextricably intertwined with a TDIU rating under § 
4.16).  Consequently, the Board has considered the Veteran's 
contentions pursuant to Thun.

Although the Veteran asserts that he is totally unemployable 
because of his service-connected back disability, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board has been similarly unsuccessful.  The Veteran 
has not required frequent periods of hospitalization for his 
spine disability and treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by severe back pain with limitation of 
motion and radiculopathy into the lower extremities has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision and previously 
assigned adequately reflect the clinically established 
impairments experienced by the Veteran and the rating 
schedule is not inadequate with respect to the disabilities 
here under consideration.  Thus, higher ratings than those 
assigned herein are not warranted on an extra-schedular basis 
under Section 3.321(b)(1).


ORDER

Service connection for a left knee disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating in excess of 10 percent for the orthopedic 
manifestations of degenerative disc disease of the lumbar 
spine for the period prior to December 26, 2006, is denied.

A rating in excess of 40 percent for the orthopedic 
manifestations of degenerative disc disease of the lumbar 
spine for the period starting December 26, 2006, is denied.

A separate 10 percent rating for right-sided mild incomplete 
paralysis of the sciatic nerve is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A separate 20 percent rating for left-sided moderate 
incomplete paralysis of the sciatic nerve is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

This case was previously before the Board in June 2008 and 
was remanded, in part, for the Veteran to be afforded a VA 
medical examination in regard to his claim of entitlement to 
an increased rating for traumatic arthritis of the right 
knee, currently evaluated as 10 percent disabling.  In 
addition, the Board ordered, in the June 2008 remand, that 
the Veteran's claim of entitlement to an increased rating for 
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling was to be readjudicated and the Veteran 
was to be issued a Supplemental Statement of the Case (SSOC) 
if the benefit was not granted in full.

The Veteran was afforded a VA medical examination in July 
2008 regarding the current nature of his right knee 
disability.  There is no indication in the claims folder, 
however, that the claim of entitlement to an increased rating 
for traumatic arthritis of the right knee was readjudicated 
after the July 2008 VA medical examination and the Veteran 
was not issued a SSOC regarding this issue.  Thus, the issue 
remains pending and is not ready for further appellate 
consideration.

The Court has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Veteran's claim of entitlement to an increased rating for 
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling, must be remanded for the Veteran to be 
issued an SSOC if it is not granted in full.

Additionally, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a claim for a 
total rating based on individual unemployability (TDIU) as a 
component of the increased rating claims on appeal.  See Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Because 
entitlement to such a rating is deemed part and parcel of the 
Veteran's increased rating claim, the proper remedy here is 
for the Board to remand, rather than refer, the TDIU aspect 
of the claim for proper development and adjudication.

In order to properly advise the Veteran of his rights and 
responsibilities with respect to a claim for TDIU, a VCAA 
notice letter should be provided.  TDIU may be assigned when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  The 
Board notes that, pursuant to the decision above, the 
Veteran's combined service-connected disability rating is in 
excess of 70 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Thus, he satisfies the threshold minimum percentage 
rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Because the Veteran 
is unemployed and his service-connected disabilities satisfy 
the percentage requirements set forth in 38 C.F.R. § 4.16(a), 
the Board finds that VA must obtain a medical opinion to 
determine whether it is at least as likely as not that his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  Such an opinion 
is necessary to adjudicate this claim.  Thus, the Board has 
no discretion and must remand this matter to afford the 
Veteran a VA examination, the report of which must address 
the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  Any recent VA treatment 
records should also be obtained.

As the evidence obtained in conjunction with the claim of 
entitlement to TDIU as a component of the Veteran's claim of 
entitlement to a higher evaluation for degenerative disc 
disease of the lumbar spine may impact on the Board's 
decision regarding the claim of entitlement to a higher 
evaluation for degenerative disc disease of the lumbar spine 
based upon extra-schedular consideration under 38 C.F.R. 
§ 4.16, the Board defers consideration of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the TDIU claim on appeal.  
This notice must indicate what 
information or evidence the Veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination(s) to 
determine whether he is unemployable due 
solely to service-connected disability.  
The claims folder should be made 
available to and reviewed by the 
examiner(s).  All appropriate tests and 
studies should be conducted.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities, as opposed to any 
nonservice-connected disabilities and 
advancing age.  The examiner must 
specifically state whether the Veteran's 
service-connected disabilities render him 
unable to secure or follow a 
substantially gainful occupation.  Any 
opinion expressed must be supported by 
complete rationale.

3.  Readjudicate the Veteran's claims, 
including the claim of entitlement to 
TDIU as a component of the Veteran's 
claim of entitlement to a higher 
evaluation.  If the benefits sought on 
appeal are not granted, the RO should 
issue the Veteran a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the Veteran 
until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


